Citation Nr: 1829080	
Decision Date: 05/22/18    Archive Date: 06/05/18

DOCKET NO.  09-06 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas



THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD) prior to September 17, 2010.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Rideout-Davidson, Counsel
INTRODUCTION

The Veteran had active duty service from February 1980 to February 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  In that decision, the RO granted service connection for PTSD and assigned a 30 percent evaluation effective from May 7, 2005.

During the pendency of the appeal, in a December 2012 rating decision, the RO increased the evaluation for the Veteran's PTSD from 30 percent to 70 percent
 effective from September 17, 2010.  However, applicable law mandates that, when
 a veteran seeks an increased evaluation, it will generally be presumed that the
maximum benefit allowed by law and regulation is sought, and it follows that such
 a claim remains in controversy where less than the maximum benefit available is
 awarded.  See AB v. Brown, 6 Vet. App. 35 (1993).  Thus, the issue remained on appeal and was recharacterized as entitlement to a higher initial evaluation for PTSD in excess of 30 percent prior to September 17, 2010, and in excess of 70 percent on or after September 17, 2010.

The Veteran then testified at a hearing before the undersigned Veterans Law Judge at the RO in July 2014.  A transcript of that hearing was associated with the claims file.

In a September 2014 Board remand, the Board found that the issue of entitlement to a total disability evaluation based upon individual unemployabilty due to service-connected disabilities (TDIU) had been raised by the record.  The Board remanded the issues of entitlements to increased evaluations for PTSD and to TDIU for further development.  The case was later returned to the Board for appellate review.

In a February 2016 decision, the Board granted entitlement to a 50 percent evaluation for PTSD prior to September 17, 2010, denied an increased evaluation on and after September 17, 2010, and remanded the claim for TDIU.  

The Veteran then appealed the February 2016 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In an August 2017 memorandum decision, the Court vacated the portion of the February 2016 Board decision that denied entitlement to an evaluation in excess of 50 percent for PTSD prior to September 17, 2010, and referral for extraschedular consideration, and remanded those two issues to the Board.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  
 

FINDINGS OF FACT

1.  Prior to September 17, 2010, resolving all doubt in favor of the Veteran, the Veteran's PTSD was productive of occupational and social impairment with deficiencies in most areas.

2.  Prior to September 17, 2010, the Veteran's PTSD was not productive of total social and occupational impairment.



CONCLUSION OF LAW

Prior to September 17, 2010, the criteria for an evaluation of 70 percent for PTSD, but no higher, have been met.  38 U.S.C. §§ 1155, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.14, 4.130, Diagnostic Code 9411 (2017).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).


Law and Analysis

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify various disabilities and the criteria for specific ratings. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.1.  After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

Where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, the Board notes that the Veteran is appealing the initial assignment of a disability rating, and as such, the severity of the disability is to be considered during the entire period from the initial assignment of the evaluation to the present time.  Fenderson v. West, 12 Vet. App. 119 (1999). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the weight of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

In this case, the Veteran's PTSD is currently assigned a 50 percent evaluation prior to September 17, 2010, pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411.  

Under that diagnostic code, a 50 percent disability evaluation is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating for PTSD is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and the inability to establish and maintain effective relationships.

A 100 percent rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.

The symptoms recited in the criteria in the rating schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).

"[A] veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  That section "requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  Id.  

When evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission must be considered.  38 C.F.R. § 4.126.  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  

For those cases received by the RO prior to August 4, 2014, the rating schedule that addresses service-connected psychiatric disabilities is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association  (also known as "the DSM-IV").  38 C.F.R. § 4.130.  The DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health illness.  Higher scores correspond to better functioning of the individual.

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is entitled to an initial 70 percent evaluation for PTSD prior to September 17, 2010.

In August 2005, the Veteran was afforded a VA examination in connection with his claim.  At that time, he was a full-time student and was married with three adult children.  He reported experiencing mild memory, concentration, and sleep impairment and depression.  The examiner indicated that the Veteran was neatly dressed, cooperative, made fair eye contact, and communicated clearly with coherent and logical thoughts.  There were no delusions or hallucinations, no inappropriate thoughts, and no suicidal or homicidal ideation.  The examiner also stated that the Veteran was completely oriented to person, place and time, and his speech was normal.  In addition, there was no impaired impulse control or evidence of depressed/anxious mood.  The examiner did not diagnose the Veteran with PTSD, but instead, indicated that the Veteran had mild concentration issues and insomnia of an unknown etiology.  

VA treatment records dated in April 2006 document the Veteran's report that he remained married, but noted that his relationship was distant and unsupportive.  He reported experiencing nightmares, intrusive memories, and flashbacks at that time and indicated that he avoided family functions, felt detached, limited his emotions, and had a foreshortened sense of future.  The Veteran was experiencing poor concentration and sleep due to a combination of pain and nightmares, as well as hypervigilance and avoidance.  He denied having significant irritability, as well as involvement in fights or verbal altercations.  It was further noted that the Veteran was continuing with school and participated in community service work on weekends.  There were no suicidal or homicidal ideation or plan; however, the provider indicated that the Veteran was at a moderate increased risk for self-harm, although not an imminent risk.  

VA treatment records dated in June 2006 show that the Veteran reported having a continued irritable mood.  He reported that he had argued with the van driver on the way to his appointment, although he denied being physically aggressive.  The Veteran indicated that he continued to struggle with sleep disturbance and ongoing social isolation from his family and non-family members.  However, he also reported a continued interest in fishing, schooling, volunteering, and participating with a veterans service organization.  The examiner noted the Veteran had coherent, logical thoughts, and there were no delusions or suicidal or homicidal ideation.

At a VA psychiatric appointment in February 2007, the provider noted that the Veteran was mildly anxious and irritable.  He was documented as being neatly groomed with normal speech and normal intensity of affect.  He was completely oriented and did not have suicidal or homicidal ideation.  

In June 2007, the Veteran reported experiencing anxiety in outdoor spaces and sleeping only four hours per night.  He was noted to be neatly groomed with mild irritability, and there was no suicidal or homicidal ideation.

In August 2007, the Veteran was afforded another VA examination in connection with his claim at which time he was diagnosed him with PTSD.  The Veteran reported that, while he and his wife continued to live together, they were essentially estranged.  He was continuing with school at that time.  The Veteran reported symptoms of withdrawal and isolation most of the time.  He stated that he had not attempted suicide and denied being assaultive in recent years.  Upon evaluation, the examiner indicated that the Veteran showed no sign of impaired thought process or communication, hallucinations, delusions, suicidal or homicidal thoughts, obsessive or ritualistic behavior, or panic attacks.  The Veteran was oriented to person, time, and place, and he had adequate hygiene.  There was no evidence of a memory disorder.  The Veteran reported chronic feelings of depression regarding his physical problems, nightmares, and poor sleep, and he had "a good deal" of anger.  However, the examiner noted that the Veteran also had the ability to physically control his impulses.  It was further noted that the Veteran continued to experience symptoms of heightened physiological arousal, as evidenced by his difficulties falling asleep and staying asleep; irritability with frequent outbursts of anger, which the examiner deemed inappropriate; difficulty concentrating; and a very prominent startle response.  The examiner opined that the Veteran's symptoms were of moderate severity and caused the Veteran definite impairment, particularly with social functioning.  He also found that the Veteran's employment had been impacted, primarily by his physical problems, but that his PTSD symptoms had also contributed.

In October 2007, the Veteran reported increased anxiety, in part triggered by his son being wounded in Iraq, which had then led to increased irritability and mildly scattered thoughts with difficulty focusing on tasks.  The Veteran denied having panic attacks or suicidal/homicidal ideation, but he did report having difficulty falling and staying asleep, performing nightly perimeter checks, having an exaggerated startle response, and experiencing frequent outbursts of anger.  The medical provider also noted that the Veteran had good hygiene and eye contact with normal speech and no repetitive activities.

In September 2007, a VA medical provider spoke with the Veteran regarding his classes.  The Veteran reported that his trouble with sleeping, headaches, and other problems had interfered with his classes.  The provider indicated that, given how far behind the Veteran was, it was recommended that he drop his classes.  The Veteran informed vocational rehabilitation staff that he had dropped his classes due to his emotional health later that month.

In October 2007, the Veteran reported having continued anxiety and irritability.  He stated that he had normal interest in activities and hobbies and denied having panic attacks or suicidal/homicidal ideation.  However, he later indicated that he had occasional passive suicidal ideation.  The Veteran also reported mild scattered thoughts with difficulty focusing on tasks, flashbacks, intrusive thoughts and avoidance behaviors.  He indicated that he preferred isolation and felt detached from people, including his wife.  He was experiencing frequent outbursts of anger and an intolerance of group activities, unless with other veterans.

In a December 2007 notice of disagreement, the Veteran indicated that he was having financial difficulties and that sometimes he felt it would be best to take his life.

Va treatment records dated in February 2008 documented the Veteran's report that he had returned to work as a truck driver.  He was experiencing continued irritability and sleep disturbance, but he attributed these symptoms to his back pain and/or financial stress at that time.  The provider determined that the Veteran had a normal interest in activities and hobbies, mild scattered thoughts, and no suicidal ideation.  His hygiene and eye contact were good, and his speech had a normal rate and volume.  The Veteran's remote and recent memory were also intact, and his thoughts were clear, logical, and goal-directed.  

In October 2008, the Veteran reported that driving cross-country had made him more relaxed; however, he noted that his stress resumed when he had to return home.  He had reconnected with an old friend and was participating in fishing and woodworking, which also helped him with stress and anger.  He denied having depression, suicidal or homicidal ideation, and panic attacks.  The Veteran's medical provider indicated that he was future-oriented and had good hygiene and eye contact, normal psychomotor activity, and normal speech.  He was alert and oriented and showed no evidence of disturbance.  At an appointment in December 2008, the Veteran reported similar symptoms, but with increased depression due to the holidays and the anniversary of his deployment date.  

In January 2009, the Veteran withdrew from vocational rehabilitation service due to his divorce and medical issues.

At a VA appointment in March 2009, the Veteran reported that he was continuing to drive across the country, which made him feel free.  He stated that he often stayed out on the road longer to avoid going home.  He noted that he had increased depression, but no panic attacks or suicidal or homicidal ideation.  Appointments in June and September 2009 were similar in nature.

Overall, the Board finds that the disability picture, to include the severity, frequency, and duration of his symptoms, as well as the resulting impairment of social and occupational functioning, more nearly approximate a 70 percent rating prior to September 17, 2010.  In this regard, the Board notes that the Veteran had anxiety, depression, and irritability, and he isolated himself from others, had some strained relationships, and reported occasional passive suicidal ideation. The Veteran also had to withdraw from school.  Thus, resolving any doubt in favor of the Veteran, the Board concludes that a 70 percent evaluation is warranted for the Veteran's PTSD during this time period.

The Board has also considered whether the Veteran is entitled to a 100 percent evaluation prior to September 17, 2010.  As noted above, a 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 

The record does not demonstrate that the Veteran's overall disability picture is consistent with a 100 percent evaluation during the appeal period, to include consideration of his lay statements.  The Veteran has not demonstrated a level of impairment consistent with the 100 percent criteria, nor have the Veteran's symptoms caused total occupational and social functioning, to include in areas referenced by the 100 percent criteria. Mauerhan, supra, Vazquez-Claudio, supra.

The preponderance of the evidence does not show that the Veteran had symptoms such as gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for names of close relatives, own occupation or own name.  Indeed, medical records during the relevant time period repeatedly show that the Veteran's speech, judgment, orientation, and hygiene were appropriate.  It was also consistently indicated that there was no impairment of thought process, delusions or hallucinations, or more than mild memory loss.  Although the Veteran did have anger and irritability, there was no indication that he had any physical violence or aggression, and it was noted in August 2007 that he had the ability to control his impulses.  The Veteran did report having occasional passive suicidal ideation and was noted on several occasions in 2006 and 2007 to have suicidal thoughts, but he largely denied having any suicidal ideation or attempt.

Nevertheless, to the extent that any of the symptoms contemplated in the rating criteria for a 100 percent evaluation or symptoms of similar severity may be shown or argued, the Board finds that the Veteran's PTSD was not productive of total occupational and social impairment.  The Board emphasizes that a 100 percent disability evaluation requires both total social and occupational impairment. See Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met); cf. Johnson v. Brown, 7 Vet. App. 95 (1994) (only one disjunctive "or" requirement must be met in order for an increased rating to be assigned).

With respect to occupational impairment, the Board notes that the Veteran had reported difficulties with employment, to include difficulties working with others.  The Veteran also withdrew from classes during the relevant time period as a result of stress.  However, the Veteran was able to maintain employment as a truck driver during part of the period on appeal.  Additionally, the Veteran was afforded VA examinations in connection with his claim in August 2005, August 2007, and September 2010, but none of examiners found that the Veteran's PTSD would cause total occupational employment.  Thus, while the Veteran's PTSD has been shown to be severe, the evidence of record does not show that he had total occupational impairment.

Moreover, even if the Veteran did have total occupational impairment during this period, the Board finds that there was not total social impairment prior to September 17, 2010.  The Veteran did report increased isolation and a preference for being alone or driving cross-country away from home; however, the evidence also shows that he had reconnected with an old friend, participated with a veterans service organization, and was able to be involved with group activities with other veterans.  As such, it cannot be said that the Veteran had total social impairment.

After considering the evidence of record, the Board finds that the Veteran's symptoms and impairment more closely approximate the criteria for the 70 percent disability rating.  Overall, the Veteran has not demonstrated a level of impairment consistent with the criteria for a total evaluation. Mauerhan, supra, Vazquez-Claudio, supra.  The criteria for a total evaluation have not been met or approximated prior to September 17, 2010. See 38 C.F.R. § 4.130, Diagnostic Code 9411.  Thus, the Board concludes that the weight of the evidence is against a rating in excess of 70 percent for PTSD.  As such, the benefit-of-the-doubt rule does not apply. Gilbert, 1 Vet. App. at 53.

In reaching this determination, the Board has also considered whether the Veteran is entitled to an extraschedular evaluation.  The August 2017 memorandum decision issued by the Court noted that the Board erred when it failed to consider or discuss evidence which raised the issue of entitlement to an extraschedular rating based on the collective impact of the Veteran's PTSD and low back disorder.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  However, in December 2017, the VA adopted a final rule clarifying that an extraschedular evaluation may not be based on the combined effect of multiple service-connected disabilities.  See Extra-Schedular Evaluations for Individual Disabilities, 82 Fed. Reg. 57,830 (Dec. 8, 2017) (to be codified at 38 C.F.R. § 3.321(b)(1)).  The provisions of the rule apply to all applications for benefits that were received by VA on or after January 8, 2018, or that were pending before VA, the United States Court of Appeals for Veterans Claims, or the United States Court of Appeals for the Federal Circuit on January 8, 2018.  The revised portion of 38 C.F.R. § 3.321(b)(1) states that, "To accord justice to the exceptional case where the schedular evaluation is inadequate to rate a single service-connected disability, the Director of Compensation Service ... is authorized to approve ... an extra-schedular evaluation commensurate with the average impairment of earning capacity due exclusively to the disability."  Thus, consideration of an extra-schedular rating based upon the combined effects of the Veteran's service connected disabilities is not warranted.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record. See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

Entitlement to an initial 70 percent disability evaluation, but no higher, prior to September 17, 2010, is granted.



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


